DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-6, 11-18 have been canceled in a preliminary amendment.
Claims 7-10, 19 and 20 are pending in this application.

Claim Objections

Claims 7 and 8 are objected to because of the following informalities:  in claim 7, on line 14, and in claim 8, on line 11, “PDU” should be --- (PDU) ---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 19, “the N3IWF designated by destination” lacks antecedent basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2017/0303259 A1) in view of Jangid et al. (Jangid) (US 2020/0145910 A1).
As peer claim 9: Lee (2017/0303259) discloses a Non-3rd Generation Partnership Project (3GPP)  (see par. 0240) Interworking Function (N3IWF) enabling a wireless communication device to attach to a core network over non-3GPP access (see par. 0242-0244), configured to facilitate re-location of the wireless communication device from an Access and Mobility Management Function (AMF) currently serving the wireless communication device (see par.0131, 0143, 0202, 00293), over non-3GPP access to N3IWF):
receive, from the target AMF, a request to redirect any further signaling of the wireless communication device from the currently serving AMF to the target AMF (see par. 0143, 0293); and
redirect any signaling of the wireless communication device to the target AMF (see par. 0280-0281, 0286). But, Lee does not explicitly teach about ----  Interworking Function (N3IWF) enabling a wireless communication device to attach to a core network over non-3GPP access (see par. 0242-0244), However, in the same field of endeavor, Jangid teaches --- The UE 300 can be registered to 5G core network through both the 5G RAN and the N3IWF 401 (see fig. 2; par. 0067). Therefore, it  would have been obvious for one of ordinary skill in the art,  before the effective filing date of the claimed invention, to modify the teaching of LEE with that of Jangid so that --- the UE 300 can inform its reachability status to the 5G core network through N3IWF (see par. 0067).
As per claim 10: the features of claim 10 are similar to the features of claim 9, except the following differences which are taught by Lee --- a target AMF (21) in a same Public Land Mobile Network. PLMN. (PLMN) as the non-3GPP access (see par. 0115, 0262-0263, 0320) and receive a notification from the target AMF (21) that the registration for 3GPP access is successful (see par. 0263). Therefore, claim 10 has been rejected on the same ground and motivation as claim 9.

Allowable Subject Matter

Claims 7, 8, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the features recited as or within the context of the following claims, in particular:
In claim 7 --- submit, in reply to the request for information, current User Equipment (UE) context of the wireless communication device and an identifier of any ongoing non-3GPP access Protocol Data Unit, PDU, session for the wireless communication device; and notify a Non-3GPP Interworking Function (N3IWF) enabling the wireless communication device to attach to the core network over non-3GPP access, to remove the current UE context and
In claim 8 --- notify the N3IWF designated by the destination information to redirect any further signaling of the wireless communication device (10) from the currently serving AMF to the target AMF; and notify the wireless communication device that the registration with the target AMF for a 3GPP access is successful.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/10/2021